DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji (JP H0643079 B2, from IDS; see attached machine translation).
Regarding claim 9, Yuji discloses a polygonal mirror comprising: a plurality of reflecting surfaces capable of reflecting a light flux emitted from a light source (Figs. 3a-3b: side wall surfaces 1-6, as numbered in Fig. 1a); and a molded member molded with a resin material (see Figs. 3a-3b; p. 1 of machine translation: resin body) so as to include a first surface (Figs. 3a-3b: top surface), a second surface on a side opposite from the first surface with respect to a rotational axis direction of the polygonal mirror (Figs. 3a-3b: bottom surface), and a plurality of side surfaces crossing the first surface and the second surface between the first surface and the second surface (Figs. 3a-3b: side wall surfaces 1-6 as numbered in Fig. 1a), wherein, as seen in the rotational axis direction, the side surfaces are flat surfaces (see Figs. 3a-3b), wherein the side surfaces are surfaces where the reflecting surfaces are formed (see Figs. 3a-3b; p. 2 of machine translation: “the effect of the notch the shape of the junction of the reflecting surfaces…”), and 
	Regarding claim 11, Yuji discloses a polygonal mirror comprising: a plurality of reflecting surfaces capable of reflecting a light flux emitted from a light source (Figs. 3a-3b: side wall surfaces 1-6, as numbered in Fig. 1a); and a molded member molded with a resin material (see Figs. 3a-3b; p. 1 of machine translation: resin body) so as to include a first surface (Figs. 3a-3b: top surface), a second surface on a side opposite from the first surface with respect to a rotational axis direction of the polygonal mirror (Figs. 3a-3b: bottom surface), and a plurality of side surfaces crossing the first surface and the second surface between the first surface and the second surface (Figs. 3a-3b: side wall surfaces 1-6 as numbered in Fig. 1a); and a connecting portion configured to connect end portions of one side surface and an other side surface of adjacent side surfaces of the plurality of side surfaces so as to form a space while crossing the one side surface and the other side surface (see Figs. 3a-3b: each projection 61-66, consisting of two protruding portions, can be seen to be a connecting portion), wherein, as seen in the rotational axis direction, the side surfaces are flat surfaces (see Figs. 3a-3b), wherein the side surfaces are surfaces where the reflecting surfaces are formed (see Figs. 3a-3b; p. 2 of machine translation: “the effect of the notch the shape of the junction of the reflecting surfaces…”), and wherein the connecting portion is provided with a projection formed in the space formed by the connecting portion (see Figs. 3a-3b: each of projections 61-66 is provided with two projections).  
	Regarding claim 12, Yuji discloses the connecting portion is provided with a projected portion where the projection is formed (see Figs. 3a-3b: each of the two projections of projections 61-66 is considered to be a projected portion where a projection is formed).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itami (US 2007/0146852 A1) in view of Tamura (JP S62-119514; see attached machine translation).
	Itami and Tamura disclose polygonal mirrors. Therefore, they are analogous art.


    PNG
    media_image1.png
    264
    307
    media_image1.png
    Greyscale

	Regarding claim 7, Itami discloses a polygonal mirror comprising: a reflecting surface capable of reflecting a light flux emitted from a light source (Fig. 10: side surfaces of four sided polygon mirror 1001); and a molded member molded with a resin material (para [0068]) so as to include a first surface (Fig. 10: top surface of polygon mirror 1001), a second surface on a side opposite from the first surface with respect to a rotational axis direction of the polygonal mirror (Fig. 10: bottom surface of polygon mirror 1001), and a third surface crossing the first surface and the second surface between the first surface and the second surface (Fig. 10: one of the side surfaces polygon mirror 1001), wherein the third surface is a surface where the reflecting surface is formed (see Fig. 10).
	Itami neither teaches nor suggests wherein, as seen in a direction perpendicular to the rotational axis direction, the third surface is a convex curved surface curved from the first surface toward the second surface.
	However, Tamura teaches a polygonal mirror comprising a first surface (annotated Fig. 7: top surface), a second surface on a side opposite from the first surface with respect to a rotational axis direction of the polygonal mirror (bottom surface opposite top surface illustrated in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polygonal mirror of Itami such that, as seen in a direction perpendicular to the rotational axis direction, the third surface is a convex curved surface curved from the first surface toward the second surface, as taught by Tamura, in order to reduce the size and cost of an optical scanning system.
	Regarding claim 17, Itami and Tamura disclose a base material made of metal inside the molded member (Itami Fig. 9A: 1010 – bearing shaft; para [0074]: stainless steel) which is molded with the resin material (Itami para [0068]: resin) and which includes the reflecting surface (Itami Fig. 10: reflecting surfaces).
	Regarding claim 18, Itami and Tamura discloses a deflector comprising: the polygonal mirror according to Claim 7 (see rejection of claim 7 above), wherein a light flux emitted from the light source (Itami Fig. 10: 101 – light source) is subjected to deflection scanning by the reflecting surface of the polygonal mirror through rotation of the polygonal mirror (see Itami Fig. 10).  

	Regarding claim 20, Itami and Tamura disclose an image forming apparatus comprising: an optical scanning apparatus according to Claim 19 (see rejection of claim 19 above), wherein the image bearing member is scanned with the light flux by said optical scanning apparatus, and an image is formed on a recording material on the basis of an image formed by scanning (see Itami Fig. 10 & para [0080]: electrostatic latent image).
	Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itami in view of Tamura, further in view of Yuji.
Itami, Tamura and Yuji disclose polygonal mirrors. Therefore, they are analogous art.
Regarding claim 8, Itami and Tamura disclose the reflecting surface includes a plurality of adjacent reflecting surfaces (Itami Fig. 10).
Itami and Tamura neither teach nor suggest of boundary portions of the adjacent reflecting surfaces, at least two boundary portions are provided with projections.
However, Yuji discloses a polygonal mirror in which, of boundary portions of adjacent reflecting surfaces, at least two boundary portions are provided with projections (see Figs. 3a-b). Among the benefits of this configuration includes ensuring shrinkage stress is released during manufacturing, thereby preventing warping of the reflecting surfaces (pp. 1-2 of machine translation).

Regarding claim 10, Itami, Tamura and Yuji disclose of all the boundary portions of the adjacent reflecting surfaces are provided with projections (Yuji Figs. 3a-3b).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Itami in view of Tamura, further in view of Shiraishi et al. (US 5,239,403).
Itami, Tamura and Shiraishi disclose polygonal mirrors. Therefore, they are analogous art.
Regarding claim 21, Itami and Tamura neither teach nor suggest the reflecting surface is a metal layer.  
However, Shiraishi discloses a polygonal mirror comprising a resin, wherein the reflecting surface is a metal layer (Col. 5, Line 64 – Col. 6, Line 4). Among the benefits of this modification includes ensuring adequate reflectivity.  
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the polygonal mirror of Itami and Tamura such that the reflecting surface is a metal layer, as taught by Shiraishi, in order to ensure adequate reflectivity.
Regarding claim 22, Itami, Tamura and Shiraishi neither teach nor suggest the metal layer is formed by vacuum deposition.  However, the device could have been made using an alternative method such as evaporation or atomic layer deposition.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Shiraishi et al.
Yuji and Shiraishi disclose polygonal mirrors. Therefore, they are analogous art. 
Regarding claims 23 & 25, Yuji neither teaches nor suggests the reflecting surfaces are metal layers.  
However, Shiraishi discloses a polygonal mirror comprising a resin, wherein the reflecting surfaces are metal layers (Col. 5, Line 64 – Col. 6, Line 4). Among the benefits of this modification includes ensuring adequate reflectivity.  
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the polygonal mirror of Yuji such that the reflecting surfaces are metal layers, as taught by Shiraishi, in order to ensure adequate reflectivity.
Regarding claims 24 & 26, Yuji and Shiraishi neither teach nor suggest the metal layers are formed by vacuum deposition.  However, the device could have been made using an alternative method such as evaporation or atomic layer deposition.  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 13 is allowable for at least the reason “the projection is in the space and is disposed at the connecting portion” as set forth in the claimed combination.
Claim 14 is allowable due to its dependence on claim 13.
Claim 15 is allowable for at least the reason “the connecting portion is constituted by a plurality of surfaces recessed in a direction toward a rotation center of the polygonal mirror” as set forth in the claimed combination.
Claim 16 is allowable for at least the reason “the connecting portion is constituted by a curved surface recessed in a direction toward a rotation center of the polygonal mirror” as set forth in the claimed combination.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872